Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations Contact: Heather Pribyl Buffalo Wild Wings, Inc. Announces Second Quarter Earnings per Share of $1.2 5 - Net Earnings Growth to Exceed 25% and Could Reach 30% - Minneapolis, Minnesota, July 29, 2014 – Buffalo Wild Wings, Inc. (NASDAQ: BWLD) announced today financial results for the second quarter ended June 29, 2014. Highlights for the second quarter versus the same period a year ago were: o Total revenue increased 20.0% to $366.0 million o Company
